Title: To Alexander Hamilton from Tobias Lear, 16 January 1800
From: Lear, Tobias
To: Hamilton, Alexander


Mount Vernon, January 16th: 1800
Dear Sir,
Your letter of the 2d inst. did not get to my hands ’till last evening. I had anticipated the reasons for my letter of the 15th of december being so long in reaching you.
No one living, besides yourself, knows so well as I do, the loss which you have sustained by the General’s death. And I know, at the same time, that no one, under these circumstances, could find a greater resource in himself than you can.
Make yourself easy, my dear sir, respecting the confidential communications which have passed between you and the General. They have never passed under the eye of any person but him and myself. Papers of this kind have always been kept seperate from the mass. To Judge Washington the General left by Will, all his public and private papers. A few hours before his death he observed to me—“I am about to change the scene, I cannot last long. I believed from the first attack it would be fatal. Do you arrange all my papers and accounts as you know more about these things than any one else.”
I have, accordingly, since his death been closely engaged in this business; and no one excepting myself has had access to a single paper. Judge Washington was here a few days; but had not time to attend to anything of this kind. He left it with me to fulfil the General’s request.
There are, as you must well know, among the sev⟨eral⟩ letters and papers, many which every public ⟨and⟩ private consideration should withold from further inspection. These I have put by themselves, and on delivering them to Judge Washington shall tell him how sacred their contents are and have no doubt but in his hands they will be a sacred deposit.
I have regretted extremely that the short illness of the General, and the nature of his disorder did not permit him to say many thing, which I have no doubt he wished to do. He could only speak at intervals and with great difficulty. I was at his bed side every moment of his illness; and the day after his death noted down the circumstances of it, and every thing material which he said.
I should wish to know if any of the General’s late military papers are necessary to be handed to yourself or any other person, for information respecting the present Army, that I may have them seperated from the others before they are delivered to Judge Washington, for his convenience in communicating them, if necessary.
From the time of the General’s death, I consider myself as out of the public service; and after I shall have executed the charge committed to me (which I expect to do in a few weeks) I shall apply myself to the settlement of my own affairs, which the total devotion of my time to the duties of my station has ⟨hither⟩to prevented, and which were much disordered and involved, by a variety of untoward circumstances, during four years that I was engaged in commerce. In doing this I shall deprive myself of every species of property and of every pecuniary resource. But Justice demands it: And while I preserve my integrity inviolate I shall never regret the loss of wealth. For the last sixteen years of my life (exceptg the four in which I was engaged in commerce) my time and best services have been devoted to an employment grateful to my heart. And I trust that my future pursuits, whatever they may be, will never be marked by any conduct that will cause those who have known me in better days to remember my name with regret.
I pray you to make my best respects acceptable to Mrs. Hamilton, and believe me to be, with sincere attachment and affectionate regard.
My dear Sir,   Your’s

Tobias Lear.
Majr. Genl. Hamilton.


